The Steele Law Firm, P.C. v Aaron (2018 NY Slip Op 06385)





The Steele Law Firm, P.C. v Aaron


2018 NY Slip Op 06385


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., CENTRA, LINDLEY, NEMOYER, AND TROUTMAN, JJ.


980 CA 17-01768

[*1]THE STEELE LAW FIRM, P.C., PLAINTIFF-RESPONDENT,
vSTEVEN L. AARON, F & K SUPPLY INC., DOING BUSINESS AS FOWLER AND KEITH SUPPLY CO., NEVER MORE NOW CORP., DEFENDANTS-APPELLANTS, ET AL., DEFENDANT. (APPEAL NO. 2.) 


POWERS & SANTOLA, LLP, ALBANY (MICHAEL J. HUTTER OF COUNSEL), FOR DEFENDANTS-APPELLANTS.
SMITH, SOVIK, KENDRICK & SUGNET, P.C., SYRACUSE (VICTOR L. PRIAL OF COUNSEL), FOR PLAINTIFF-RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Oswego County (Norman W. Seiter, Jr., J.), entered July 11, 2017. The judgment awarded plaintiff money damages. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed without costs.
Entered: September 28, 2018
Mark W. Bennett
Clerk of the Court